Citation Nr: 1031809	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-27 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial evaluation for cervical strain 
with degenerative disc disease, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to September 
1971, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of April 
2006, which granted service connection for cervical strain with 
degenerative disc disease; the Veteran disagreed with the 10 
percent rating assigned at that time.  In July 2007, the veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).  The appeal was remanded in July 
2009. 


FINDINGS OF FACT

1.  Cervical strain with degenerative disc disease is manifested 
by limitation of flexion to 40 degrees or more, and a combined 
range of motion of 230 degrees or more, without spasms, pain, or 
guarding resulting in abnormal spinal curvature, and without 
incapacitating episodes or ankylosis.  

2.  Beginning October 13, 2009, radiculopathy of the left upper 
extremity is manifested by impaired sensation, without weakness, 
atrophy, muscle wasting, or other evidence of more than mild 
incomplete paralysis.  

3.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a 
service-connected cervical strain with degenerative disc disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2009).    

2.  As of October 13, 2009, the criteria for an evaluation of 10 
percent for radiculopathy of the left upper extremity were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8516 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

However, this is an initial rating case, and the Federal Circuit 
Court has held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Nevertheless, in a letter dated in August 
2006, the Veteran was informed of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  He was informed 
that a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment.  This notice was in accordance with 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be beyond 
the scope of notice required by the VCAA in a Federal Circuit 
Court decision which vacated that decision.  Vazquez- Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, 
the Federal Circuit Court held that that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life."  In addition, he was given information regarding 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although this letter was not sent until after the 
initial adjudication of the claim, it was followed by 
readjudication and the issuance of a supplemental statement of 
the case in June 2010.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Veteran's VA and service 
treatment records have been obtained, as have other treatment 
records adequately identified by the Veteran.  VA examinations 
were provided in April 2006 and October 2009; those examinations 
describe the disability in sufficient detail for the Board to 
make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  There is no evidence indicating that there has 
been a material change in the service-connected disorder since 
this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for Cervical Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The period for consideration 
in this case extends from November 17, 2005, the date the 
Veteran's claim was received, and the effective date of the grant 
of service connection, to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
If the disability has undergone varying and distinct levels of 
severity throughout this time period, staged ratings may be 
assigned.  Id.  

On a VA examination in April 2006, the Veteran said his neck pain 
had begun when he had been hit in the neck with a weapon in Iraq.  
He described pain to the left neck with frequent radiculopathy 
into the left upper extremity, consisting of decreased sensation 
and paresthesias.  He described pain and spasm in the neck, 
particularly in the left lateral aspect that could radiate 
slightly into the left upper trapezius and towards the left 
shoulder and deltoid.  Flare-ups could be severe, and as often as 
weekly.  He had increased pain with decreased range of motion 
during flare-ups.  He reported that there had been at least one 
day in the last year that the neck condition had flared up to a 
degree that he was unable to go to work.  The Veteran felt that 
overexertion, bending, and twisting, were precipitating or 
aggravating factors, as well as turning or moving the neck too 
quickly or sleeping improperly.  Alleviating factors were heat, 
medication, and rest.  On examination, the Veteran's posture and 
head position were normal.  He did not have any ankylosis in the 
cervical spine.  In the left cervical sacrospinal muscles, there 
were moderate spasm and tenderness; severe pain with motion; mild 
guarding; and no atrophy or weakness.  The right cervical 
sacrospinalis disclosed no spasm, atrophy; guarding, pain with 
motion, tenderness, or weakness.  Active cervical spine motion 
revealed flexion to 45 degrees, with pain beginning at 40 
degrees; extension to 40 degrees, with pain beginning t 35 
degrees; left lateral flexion to 35 degrees, with pain at 25 
degrees; right lateral flexion to 40 degrees, with pain at 35 
degrees; left lateral rotation to 45 degrees, with pain beginning 
at 30 degrees, and right lateral rotation to 75 degrees, with 
pain beginning at 65 degrees.  There was additional limitation of 
motion on repetitive use; specifically, left lateral flexion was 
to 30 degrees on repetitive use, due to pain, and left lateral 
rotation was to 40 degrees on repetitive use, also due to pain.  

Motor strength, sensory, and reflex examinations were all normal 
in the upper extremities.  X-rays of the cervical spine revealed 
moderate degenerative disc disease at C5-6 and C6-7, as well as 
osteopenia.  The diagnosis was cervical strain with cervical 
degenerative disc disease.  There were significant occupational 
effects, namely, problems with lifting carrying, and reaching, 
and pain.  

At his Travel Board hearing before the undersigned, the Veteran 
testified that his neck movements were limited by sharp pains.  
He said he head nearly had two car accidents, because the pain 
prevented him from turning his head.  Since then, he had tried to 
drive more slowly, and had installed an additional mirror on his 
car.  He stated that he had difficulties sleeping due to neck 
pain.  Certain pillows or position, or the use of medication 
helped, but he could not sleep more than two or three hours 
without awakening.  Often, he had to sleep in a lounge chair.  He 
stated that this had caused stress on his job.  He said he 
basically had to take a demotion, because he could not do the job 
that they really wanted him to perform.  He stated that he did 
not experience any abnormal sensations in his fingers or hands, 
and his grip was good.  

Another VA examination was provided in October 2009.  The Veteran 
stated that he had severe flare-ups weekly, which lasted 1 to 2 
days. He felt that the additional functional impairment was 
marked during flare-ups.  He said he had had 12 incapacitating 
episodes during the past 12 months, each lasting 1 to 2 days.  On 
examination, posture and head position were normal, and there 
were no abnormal spinal curvatures or cervical spine ankylosis.  
There was objective evidence of cervical spasms, guarding, pain 
with motion, and tenderness, and no evidence of atrophy or 
weakness.  Detailed motor examination was normal in the upper 
extremities, as was muscle tone, and there was no muscle atrophy.  
There was some sensory loss in the distribution of the ulnar 
nerve C5-8 nerve fibers.  Reflexes were normal.  

Flexion in the cervical spine was to 45 degrees, extension to 35 
degrees, left lateral flexion to 25 degrees, left lateral 
rotation to 40 degrees, right lateral flexion to 35 degrees, and 
right lateral rotation to 60 degrees.  There was objective 
evidence of pain on range of motion.  There was pain following 
repetitive motion, but no additional limitation of motion.  The 
Veteran was noted to be retired from an analyst job since October 
2008, by reason of age or duration of employment.  There were 
mild to moderate effects on usual daily activities, except 
exercise and sports were prevented.  

A magnetic resonance imaging (MRI) scan of the cervical spine 
disclosed multi-level degenerative changes, worse at C5-6 and C6-
7 producing bilateral moderate to severe neural foraminal 
stenosis.  Electrodiagnostic studies disclosed chronic neurogenic 
changes at the right C6 and left C7 myotomes, consistent with 
chronic right C6 and left C7 radiculopathies.  The diagnosis was 
cervical spine degenerative disc disease, facet degenerative 
joint disease, progressive foraminal narrowing, and sensory 
radiculopathy and chronic radiculopathies on electromyogram.  

For disabilities of the spine the rating schedule contains a 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  As pertinent to the 
cervical spine, the criteria are as follows:

Forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees, or the 
combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent rating is 
warranted.  Id.

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 
40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  
Id.

The above criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

The combined range of motion on the 2006 VA examination, as 
limited by pain, was 230 degrees, whereas on the 2009 VA 
examination, the combined range of motion in the cervical spine 
was 240 degrees.  Flexion was to 40 degrees and 45 degrees on the 
respective examinations.  The spasm, guarding, and tenderness 
have not resulted in any abnormal spinal contour or gait.  Both 
examiners noted that there was no ankylosis.  Therefore, a higher 
rating is not warranted, under the general formula, for symptoms 
in the cervical spine.  

Factors affecting functional impairment, such as pain on motion, 
weakened movement, excess fatigability, lost endurance, swelling, 
or incoordination, must also be considered, in evaluating a 
disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does 
not show additional impairment due to such factors, beyond that 
contemplated by the rating in effect.  In this regard, the April 
2006 findings of limitation of motion due to pain were employed 
in this decision.  On the October 2009 examination, it was noted 
that while there was evidence of pain following repetitive 
motion, there were no additional limitations.  

Under the general formula, any associated objective neurologic 
abnormalities are to be evaluated separately under an appropriate 
diagnostic code.  Id., Note (1).  

Electrodiagnostic studies in October 2009 disclosed chronic 
neurogenic changes at the right C6 and left C7 myotomes, 
consistent with chronic right C6 and left C7 radiculopathies.  
However, strength and muscle tone were normal, and there was no 
atrophy.  Sensory examination showed impaired vibration, 
pinprick, and light touch in the left upper extremity, affecting 
the left ulnar nerve in the hand with C5-8 nerve fibers.  

Diagnostic Code 8516 provides ratings for paralysis of the ulnar 
nerve.  Diagnostic Code 8516 provides that mild incomplete 
paralysis is rated 10 percent disabling on the major side and 10 
percent on the minor side; moderate incomplete paralysis is rated 
30 percent disabling on the major side and 20 percent on the 
minor side; and severe incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side.  
Complete paralysis of the ulnar nerve, the "griffin claw" 
deformity, due to flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers, cannot spread the fingers (or reverse), cannot adduct 
the thumb; flexion of wrist weakened, is rated 60 percent 
disabling on the major side and 50 percent on the minor side.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.  

The October 2009 VA examination showed mild sensory impairment in 
the left ulnar nerve.  Electrodiagnostic studies in October 2009 
disclosed chronic neurogenic changes at the left C7 myotomes, 
consistent with chronic left C7 radiculopathies.  In view of 
these findings, as well as the medical evidence of degenerative 
disc disease and spinal stenosis, the Board finds that the 
evidence is about evenly balanced as to whether the findings 
shown on the October 2009 examination more closely approximate 
the criteria for a separate 10 percent rating based on ulnar 
nerve impairment.  Resolving all reasonable doubt in the 
Veteran's favor, a separate 10 percent rating is warranted for 
left upper extremity radiculopathy, most closely approximating 
mild ulnar nerve impairment.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.124a, Code 8516.  

As noted above, if the disability has undergone varying and 
distinct levels of severity throughout this time period, staged 
ratings may be assigned.  See Hart; Fenderson, supra.  In this 
case, the symptoms were not shown prior to the October 2009 VA 
examination.  In this regard, the VA treatment records on file do 
not show any such symptoms, and the Veteran did not identify any 
private treatment for his cervical spine condition.  While 
electrodiagnostic studies were not performed in connection with 
the April 2006 VA examination, that examination specifically 
noted normal findings on the sensory examinations.  The Veteran 
denied sensory symptoms at his Board hearing in July 2007.  
Accordingly, the preponderance of the evidence is against a 
separate compensable rating for left upper extremity 
radiculopathy prior to October 13, 2009, the date of the VA 
examination, and October 13, 2009, is the effective date of the 
grant of a separate 10 percent rating.  In reaching this 
determination, the benefit-of-the-doubt rule has been applied.  
See 38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Concerning the right upper extremity, although the 
electrodiagnostic studies in 2009 showed evidence consistent with 
chronic right C6 radiculopathy, no measurable impairment was 
shown.  Unlike the left upper extremity, the sensory tests on the 
physical examination were entirely normal, as were tests of 
reflexes and muscle strength.  Even the range of motion of the 
cervical spine was better on movements to the right, as compared 
to the left, and the Veteran stated that the injury to his neck 
in service was to the left side.  In sum, the evidence of right 
C6 radiculopathy shown only on electrodiagnostic studies, without 
any observable impairment shown, does not more closely 
approximate the criteria for a compensable evaluation.  Thus, a 
separate rating for radiculopathy of the right upper extremity is 
not warranted.  

The Veteran has been noted to have degenerative disc disease of 
the cervical spine.  Intervertebral disc syndrome may be rated 
based on a general formula for rating spine conditions (including 
any associated neurological impairment rated separately), or 
based on incapacitating episodes, whichever result in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  

When rated based on incapacitating episodes, a 10 percent rating 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  A 40 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is warranted 
when there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

The Veteran states that he has incapacitating episodes.  On the 
most recent examination, he stated these occurred once a month 
over the last 12 months, and lasted 1-2 days.  However, the 
medical evidence does not show that the Veteran's degenerative 
disc disease has resulted in incapacitating episodes requiring 
bedrest and treatment by a physician.  In this regard, as noted 
above, the Veteran did not identify any medical records of 
treatment for a cervical spine condition during the appeal 
period, except for one episode in October 2005, when he said he 
took over-the-counter medication due to a neck injury in service.  
Therefore, the Board finds that the General Formula, discussed 
above, is more favorable.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
the RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Id.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Id.

In addressing the first step, the Board finds that the Veteran's 
neck disability picture is contemplated by the rating schedule, 
which provides for higher evaluations for cervical spine 
disorders, and for higher ratings for separate neurological 
manifestations.  At his hearing, the Veteran testified that he 
was either not promoted or was demoted because he could not 
perform the tasks of a job, apparently due to sleep difficulties 
or medication-caused impairment.  The Board notes, however, that 
he also stated he continued to drive, albeit with additional 
mirrors, an activity which requires alertness.  In the October 
2009, he had reportedly retired a year earlier, due to either his 
age or length of time on the job.  The rating criteria are to be 
applied irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, stiffness, 
or aching, which are generally present when there is a disability 
of the spine."  68 Fed. Reg. at 51,455 (Supplementary 
Information).  Thus, the objective evidence of record does not 
support limitation of activities, beyond that contemplated by the 
schedular evaluations in effect.  Therefore, the ratings are 
adequate, and referral for extraschedular consideration is not 
required.  As discussed above, the Veteran's symptoms do not meet 
the criteria for a higher rating at any identifiable time during 
the appeal period, and a separate 10 percent rating has been 
granted for left ulnar radiculopathy, effective October 13, 2009, 
in this decision.  Inasmuch as the schedular criteria are 
adequate, referral for extraschedular consideration is not 
appropriate in this case.

In sum, for the reasons discussed above, the evidence supports 
the grant of a separate 10 percent rating, but no higher, for 
left ulnar radiculopathy, effective October 13, 2009.  Otherwise, 
the evidence does not more closely approximate the criteria for a 
higher rating for the Veteran's cervical strain with degenerative 
disc disease, and the preponderance of the evidence is against 
the claim for a higher rating for the condition.  Further, the 
rating criteria are adequate, and, other than the staged rating 
assigned in this decision, there are no distinct periods of time 
during the appeal period during which the cervical strain with 
degenerative disc disease would warrant a higher rating.  The 
preponderance of the evidence is against the claim for any other 
higher or separate rating, and, therefore, the benefit-of-the-
doubt doctrine is inapplicable, and the remainder of the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An evaluation in excess of 10 percent for cervical strain with 
degenerative disc disease is denied.

Effective October 13, 2009, a separate 10 percent rating for left 
ulnar radiculopathy is granted.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


